DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/26/2022 has been entered. Claims 7-12 have been added. Claims 1-12 are now pending in the application. Applicant’s amendments to the claims and specification have overcome each and every objection raised in the non-final Office action mailed on 02/01/2022. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 7, and 11 and the claims depending therefrom are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 line 2 recites “supporting a thigh” 
Claim 1 line 3 recites “supporting a forearm”
Claim 1 line 7 recites “accommodate the forearm” 
Claim 1 line 14 recites “to press the thigh” 
Claim 7 line 3 recites “presses the thigh”
Claim 11 line 3 recites “treats the thigh”    
	Claims 1, 7, and 11 positively recite parts of the human organism as outlined above. Applicant may obviate these rejections by changing the positively recited language to functional language. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US10729611B2 to Ode (hereinafter “Ode”) in view of US2020/0022867A1 to Inada et al.(hereinafter “Inada 1”).
Regarding claim 1, Ode discloses a chair-type massager, comprising (Fig. 1 chair-type massage machine 1): 
	a seat portion supporting a thigh of a treated person (Fig. 1 seat portion 3); 
	an armrest portion supporting a forearm of the treated person (Fig. 1 elbow resting portion 11); and 
	an air bag configured to press the thigh of the treated person (Fig. 1 massage portion 21), wherein the armrest portion includes a recess that opens upward to accommodate the forearm of the treated person (Fig. 1 arm insertion recess portion 12), and a side wall disposed generally upright at either of left and right sides of the seat portion to form a wall surface of the recess facinq the seat portion (See annotated Fig. 1 for designation of side walls), and 
	a side face of the side wall facinq the seat portion (See annotated Fig. 1 for side face of side wall). 
	Ode does not disclose wherein the side face includes an installation face that inclines inward toward the seat portion side to face the seat portion as the installation face goes hiqher up, and 
at least part of the air bag is provided on the installation face to press the thigh. However, Inada 1 demonstrates it was known in the art before the effective filing date of the claimed invention to have an installation face which inclines as it rises (Figs. 2 & 8 installation face comprises plate 21a; Examiner notes that frame 85 is connected to a side face of the side wall and thus the installation face as a whole is included; The left seat part unit 10 [and therein plate 21a] is rotatable via rotary shaft which is inclined as the face goes higher up when a user occupies the seat as the seat part units adapt to the thigh of the user) and an air bag configured to press the user’s thigh obliquely from above (Paragraph 0078 discloses that during treatment, the upper end of plate 21 moves inward; Examiner notes that this treatment configuration results in pressing of the thigh from obliquely above).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Ode to replace the thigh treatment portion with an inclined installation face having an air bag, as taught by Inada 1, in order to provide massage to the user’s thigh from above. 

    PNG
    media_image1.png
    684
    599
    media_image1.png
    Greyscale

Regarding claim 2, Ode in view of Inada 1 discloses the chair-type massager according to claim 1, and Inada 1 further discloses wherein Page 5 of 13IIPG-1-126870Inventor(s): Shogo KodamaPATENT Serial No.: 16/785,006Atty Docket: 16085-319US Art Unit: 3785the air bag includes a first air bag, and a second air bag provided above the first air bag, and at least the second air bag is provided on the installation face (Fig. 2 cell 12 [first air bag] is above cell 11 [second air bag] when viewed from an axis that extends from front to back on plate 21a). 
Regarding claim 3, Ode in view of Inada 1 discloses the chair-type massager according to claim 1, and Inada 1 further discloses wherein only a lower part of the air bag is fixed to the side face of the side wall facing the seat portion (Fig. 2 shows the cells 11 and 12 are attached to the plate 21a only on their lower [bottom] side).
Regarding claim 5, Ode in view of Inada 1 discloses the chair-type massager of claim 1, and Inada 1 further discloses wherein the side wall includes a protruding wall portion provided at an upper end part of the side wall so as to protrude toward the seat portion along the left-right axis and simultaneously upward, and part of the air bag is provided on a side face of the protruding wall portion facing the seat portion (Fig. 2 plate 21 protrudes at an upper end of the side wall (See Ode designation of side wall annotated Fig. 1) toward the seat center up the length of the plate; Cells 11 and 12 are mounted on a surface of plate 21; Paragraph 0078; Examiner notes the plate structure protrudes as it goes above the armrest portion).
Regarding claim 7, Ode in view of Inada 1 discloses the chair-type massager of claim 1, and Inada 1 further discloses wherein at least part of the air bag provided on the installation face presses the thigh of the treated person toward the seat portion (Fig. 8 cells 11, 12 will push the thigh of the user toward the seat portion when plate 21a obliquely leans upon and the cells are inflated).
Regarding claim 8, Ode in view of Inada 1 discloses the chair-type massager of claim 1, and Ode further discloses wherein the recess is arranged in the side wall at a side opposite from the seat portion in a left-right direction (Fig. 1 shows the arm insertion recess portion 12 is inside the sidewall opposite the seat portion).
Regarding claim 9, Ode in view of Inada 1 discloses the chair-type massager of claim 1, and Ode further discloses wherein a side face of the side wall facing the seat portion extends to below a bottom face of the recess (Fig. 1 recess 12 ends at the bottom of airbag 30e and the side wall extends below a bottom face of the recess).
Regarding claim 10, Ode in view of Inada 1 discloses the chair-type massager of claim 1, and Inada 1 further discloses wherein at least part of the air bag is arranged above the bottom face of the recess (Fig. 8 the seat part unit 10 extends above armrest portion 80; Examiner notes that the chair of Ode as modified by Inada would have part of the air bag above the bottom face of the recess).
Regarding claim 11, Ode in view of Inada 1 discloses the chair-type massager of claim 1, and Inada 1 further discloses wherein at least part of the air bag treats the thigh at a position above the bottom face of the recess (The left seat part unit 10 is rotatable via rotary shaft which is inclined as the face goes higher up when a user occupies the seat as the seat part units adapt to the thigh of the user) and an air bag configured to press the user’s thigh obliquely from above (Paragraph 0078 discloses that during treatment, the upper end of plate 21 moves inward).
Regarding claim 12, Ode in view of Inada 1 discloses the chair-type massager of claim 1, and Inada 1 further discloses wherein the installation face is arranged above the bottom face of the recess (Fig. 8 the frame 85 and seat part units 10 [including plate 21a] are arranged above the bottom face of the recess when viewed from the outside of the armrest portion). 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ode and Inada 1 as applied to claim 1 above, and further in view of US2020/0121549A1 to Inada et al. (hereinafter “Inada 2”).
Regarding claim 4, Ode in view of Inada 1 discloses the chair-type massager of claim 1, and Inada 1 further discloses wherein a movable wall is provided at an upper end part of the side wall (Ode as modified by Inada would have the seat part unit 10 of Inada at an upper end of the side wall where the user inserts their forearm for treatment, specifically plate 21 is the moveable wall), and the movable wall is pivotable about a rotary shaft that extends in a front-rear direction arranged in the lower part of the movable wall toward the seat portion (Fig. 8 Plate 21 is rotatable about bearing portion 25c), and the installation face is a side face of the movable wall facing the seat portion (Figs. 2 & 8 Plate 21a is the side face of plate 21 and faces the seat portion). Ode in view of Inada 1 does not disclose wherein a driving air bag provided at an upper end part of the side wall between the movable wall and the side wall. However, Inada 2 demonstrates it was known in the art before the effective filing date of the claimed invention to have a driving air bag between a moveable wall and a side wall (Fig. 6 Biasing unit 63 mounted between treatment plate 62a and 62c; Examiner notes that Ode as modified by Inada 1 and 2 would have biasing member 63 between an outer moveable wall (Inada 1 plate 21) and the side wall (Ode annotated Fig. 1 and Inada 2 treatment plate 62c ); Paragraph 0075 discloses massage unit 50 may be located in the seat unit 2, and is configured to press the user’s thighs.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a driving air bag between a moveable wall and side wall, as taught by Inada 2, to help drive the treatment in a direction closer to the treatment target site (Paragraph 0048).
Regarding claim 6, Ode in view of Inada 1 and Inada 2 discloses the chair-type massager according to claim 4, and Ode as modified by Inada 1 and Inada 2 further discloses wherein the side wall includes a protruding wall portion provided at an upper end part of the side wall so as to protrude toward the seat portion along the left-right axis and simultaneously upward (Fig. 2 plate 21 protrudes at an upper end of the side wall (See Ode designation of side wall annotated Fig. 1) toward the seat center up the length of the plate), the installation face is the side face of the movable wall facing the seat portion (Inada 1 Figs. 2 & 8 Plate 21a is the side face of plate 21 and faces the seat portion)); and the lower part of the movable wall is fitted to the protruding wall portion (Inada 1 Fig. 2 plate 21 would be fitted to by Inada 2 Fig. 6 treatment plate 62c [taken to be part of side wall] at a lower portion via one of the oscillating shafts, 62d or 62e). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20100198120-A1 to Tago; US-20100145245-A1 to Chen; US-20100137758-A1 to Nagamitsu; US-20090227912-A1 to Enami; US-20060142676-A1 to Fujii.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785